Citation Nr: 0425068	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-14 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
low back.

2.  Entitlement to service connection for arthritis of the 
shoulders.

3.  Entitlement to service connection for leg pain.

4.  Entitlement to service connection for liver damage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
RO that, in part, denied claims of entitlement to service 
connection for bilateral leg pain, arthritis of the low back, 
arthritis of the shoulders, and liver damage.  


FINDINGS OF FACT

1.  With respect to the veteran's legs, his claim is for pain 
only.

2.  The veteran does not currently have liver damage that is 
attributable to military service.


CONCLUSIONS OF LAW

1.  Leg pain is not a disability for which service connection 
may be granted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  The veteran does not have liver damage that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  If a reasonable doubt arises 
regarding such a determination, it will be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (2003).

In this case, the veteran claims that service connection is 
warranted for bilateral leg pain and liver damage because 
such problems are the result of his military service.  For 
the reasons that follow, the Board finds that service 
connection for leg pain or liver damage is not warranted.

The veteran's service medical records show that, in December 
1945, he was treated acute infectious hepatitis.  The 
remaining records do not reflect treatment for liver damage.  
(Service connection for infectious hepatitis was granted by 
rating action of June 1947 and service connection for a right 
leg scar was granted by an August 1947 rating decision.)

Although the veteran reported experiencing post-service pain, 
the medical evidence does not reveal a current diagnosis of 
liver damage.  Significantly, the record does not show that 
the veteran suffered any permanent residuals of the 
infectious hepatitis noted in service.  In fact, none of the 
clinical assessments or impressions of record, including 
private treatment records from January 1999 to March 2001, 
includes a diagnosis of any liver damage.  Based on a review 
of the evidence, the Board finds that there is no evidence 
that the veteran has a current diagnosis of liver damage.  

The Board notes that what is significant about the evidence 
of record is what it does not include.  Even assuming that 
the veteran experienced a problem during service, like the 
infectious hepatitis, the medical evidence does not show that 
the veteran currently has any diagnosed disability.  
Moreover, as noted above, service connection has already been 
granted for infectious hepatitis.  Absent a showing of 
current liver damage, an award of service connection is not 
warranted.  38 U.S.C.A. § 1110.  

In reaching the above conclusions, the Board has considered 
the veteran's statements regarding a perceived relationship 
to military service, but he does not have current liver 
disability by medical diagnosis.  In this regard, the Board 
notes that, while the veteran is competent to recite 
problems, especially specific injury or symptoms he may have 
experienced during service and since, medical evidence is 
required to show current diagnosis, or a nexus to the 
difficulties the veteran may have experienced during or due 
to service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom).  It is the absence of such medical 
evidence in this case that leads the Board to conclude that 
service connection for liver damage is not warranted.  For 
the reasons enunciated, the medical evidence of record 
showing no current diagnoses is of greater weight than the 
veteran's own suggestions of diagnosed disability due to 
military service.  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claim of 
entitlement to service connection for liver damage.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would in turn give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Although the veteran has reported experiencing leg pain, it 
should be pointed out that the symptom itself is not 
considered a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  The veteran's claim was for leg pain and this 
issue was developed for the Board's review solely as a claim 
for pain, not for any identified underlying malady.  Given 
that the Board's jurisdiction is limited to the issue as 
characterized by the claimant and by the RO in the statement 
of the case, and because pain is not a disability, see 
Sanchez-Benitez, supra, the veteran's claim lacks legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  It must 
therefore be denied as legally insufficient.  

In adjudicating the veteran's claims, the Board has 
considered the applicability of the regulations implementing 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000.  38 C.F.R. § 3.159 (2003).  These 
implementing regulations are applicable to all claims filed 
on or after the date of enactment of the VCAA - November 9, 
2000 - or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.  The regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which information or 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence VA will retrieve.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
claims.  With respect to the duty to notify, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claim of service connection for liver damage.  
From the outset, the RO had informed the veteran of the bases 
on which it decided the claim and of the elements necessary 
to be granted the benefit sought.  Initially, the RO notified 
the veteran in April 2002 of the denial of his claims and 
sent the veteran notice of such denials in a letter dated 
that same month.  In response to his notice of disagreement, 
the RO issued the veteran a statement of the case (SOC) in 
September 2002 that addressed the entire development of his 
claims up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, particularly the laws applicable to 
the service connection claim, and discussed the application 
of the evidence to the veteran's claims.  

The record reflects that the veteran was specifically advised 
in January 2002, November 2002, and May 2004, of the 
information and evidence needed to substantiate the claim for 
service connection for liver damage, and that the 
correspondence additionally informed him of what evidence VA 
was responsible for obtaining, and what evidence he was 
responsible for obtaining.  The need for specific evidence 
from the veteran was discussed and the veteran was informed 
that he could request assistance in obtaining any outstanding 
evidence.  The Board concludes that the veteran has been 
given the required notice in this case, at least to the 
extent of what was required to substantiate his claim for 
service connection for liver damage.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his liver damage claim and there is no outstanding evidence 
to be obtained, either by VA or the appellant.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his liver damage 
claim.  This includes the veteran's service medical records 
as well as private treatment records, and the veteran has not 
indicated that additional records exist that would have an 
effect on the Board's analysis.  

Additionally, VA offered the veteran an opportunity to 
provide testimony in support of his claim; however, the 
veteran elected not to do so.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  An examination or opinion is necessary 
if the evidence of record:  (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.

As for whether further action should have been undertaken by 
way of obtaining a medical opinion on the question of service 
connection for liver damage, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide a claim.  A remand for a VA 
examination is not needed because there is no competent 
evidence that the veteran has the claimed condition for which 
he seeks service connection or that he has persistent or 
recurrent symptoms of a disability for which service 
connection could be granted.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  The Board is not aware of any outstanding evidence.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

As for application of the VCAA to his claim of service 
connection for leg pain, the Board has determined that the 
claim should be denied as a matter of law.  In other words, 
service connection may not be granted for pain and as a 
consequence, the claim of service connection for pain is 
without legal merit.  Sabonis, supra.  The VCAA notice and 
duty-to-assist provisions are therefore not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002).  


ORDER

Service connection for leg pain is denied.

Service connection for liver damage is denied.


REMAND

In the instant case, the Board finds that further development 
of the medical opinion evidence is appropriate.  This is so 
because it remains unclear whether the veteran has arthritis 
of the back or shoulders as a result of service.  The 
veteran's service medical records show that, in July 1946, he 
was hospitalized for complaints of pain in the left side of 
the back.  After being examined, it was determined that there 
was no basis for the veteran's complaints.  Post-service 
private treatment records show that, in August 1999, a bone 
scan revealed slight increased activity within the shoulders 
due to arthritic and degenerative disease, and slight 
increased activity within the sacrum which might be due to 
old trauma or degenerative disease.  In November 1999, a 
clinical impression was acute myofascial strain of the lumbar 
area.  In March 2001, an impression of arthritic and 
degenerative disease was provided.  In May 2001, x-rays 
revealed a normal lumbosacral spine.  In June 2001, x-rays of 
the lumbosacral spine and shoulders were unremarkable or 
normal.

In this regard, the Board finds that a medical diagnosis and 
nexus opinion is required from an expert who has reviewed the 
entire claims file, including all of the veteran's service 
medical records, something that has not yet been done.  
Therefore, to satisfy VA's duty to assist the veteran in 
developing facts pertinent to the claims, an examination is 
necessary to better evaluate these claims of service 
connection.  38 C.F.R. § 19.9 (2003).  Moreover, given the 
conflicting medical evidence as to whether the veteran has 
arthritis, the Board finds that a remand is required to 
obtain one.  38 C.F.R. § 19.9 (2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran 
should be specifically told of what 
is yet required of him to 
substantiate his claims of service 
connection for arthritis of the low 
back and arthritis of the shoulders, 
and of the information or evidence 
that VA will yet obtain with respect 
to his claims.  38 C.F.R. § 3.159 
(2003).  He should be specifically 
informed that he should submit any 
evidence in his possession that 
pertains to the claims remaining on 
appeal.  Id.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers where he has received 
treatment for his back or shoulders 
that is not already of record.  The 
RO should ensure that all pertinent 
records of private or VA treatment 
are procured for review.  The RO 
should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2003).  If records sought 
are not obtained, the RO should 
notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
He should be given opportunity to 
provide the records.

3.  The RO should arrange for a VA 
examination to determine whether the 
veteran has any arthritis of the low 
back or shoulders attributable to 
his period of military service.  The 
claims file, along with all 
additional evidence obtained 
pursuant to the instructions above, 
must be made available to and 
reviewed by the examiner.  

The examiner should determine 
the nature and etiology of any 
currently diagnosed arthritis 
of the low back or shoulders.  
X-rays of the back and 
shoulders should be taken.  The 
examiner should determine the 
correct diagnosis(es) and 
provide an opinion as to the 
medical probabilities that any 
currently diagnosed low back or 
shoulder arthritis originated 
in, or is otherwise traceable 
to, military service rather 
than to a post-service event or 
injury.  (The examiner should 
note the veteran's service 
medical records showing 
complaints pertaining to the 
back, and post-service private 
treatment reports reflecting 
complaints related to the back 
and shoulders.)  The rationale 
for the opinions by the 
examiner should be set forth in 
detail.  If the examiner 
provides an opinion that is 
contrary to one already of 
record, the examiner should 
point to specific findings 
and/or medical authority to 
explain why his or her opinion 
differs from the opinion(s) 
already of record.

4.  The RO should ensure that the 
examination report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

6.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA regulations, the RO should re-
adjudicate the claims.  If any 
benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.  
Additionally, if the veteran does 
not appear for the scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. 
§ 3.655 (2003).  The SSOC should 
contain, among other things, a 
summary of the evidence received 
since the last SSOC was issued in 
March 2004.  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



